IN THE UNITED STATES DISTRICT C()URT
FOR THE DISTRICT OF DELAWARE

S.I.SV.EL. SOCIETA ITALIANA
PER LO SVILUPPO DELL’
ELETTRONICA S.P.A,

Plaintiff,
V. Civil Action No. 18-69-MN-CJB
RHAPSODY INTERNATIONAL INC.,

Defendant.

 

S.I.SV.EL. SOCIETA ITALIANA
PER LO SVILUPPO DELL’
ELETTRONICA S.P.A,

Plaintiff,
v. Civil Action No. 18-7()-MN-CJB
SPOTIFY USA INC.,

Defendant.

\/\./\_/\./VV\/\/\/\/`./\_/\_/\./\/\./\/\/\./V\/\/\./

 

 

Timothy Devlin, DEVLIN LAW FIRM LLC, Wilrnington, DE, Attorney for Plaintiff.

David E. Moore, Bindu A. Palapura and Stephanie E. O’Byrne, POTTER ANDERSON &
CORROON LLP, Wilmington, DE; Patrick Bageant, HOLLYSTONE LAW, Boise, ID,
Attorneys for Defendant Rhapsody International Inc.

David E. Moore, Bindu A. Palapura and Stephanie E. O’Byrne, POTTER ANDERSON &
CORROON LLP, Wilrnington, DE; Stefani E. Shanberg and Michael J. Guo, MORRISON &
FOERSTER LLP, San Francisco, CA, Attorneys for Defendant Spotify USA Inc.

 

MEMORANDUM OPINION

April 24, 2019
Wilrnington, Delaware

 

BURKE, United %MAASCS Magistrate Judge

Presently before the Court in this patent infringement case is Defendant Rhapsody
International Inc. (“Rhapsody”) and Defendant Spotify USA Inc.’s (“Spotify” and collectively,
“Defendants”) “Early l\/lotion for Summary Judgment of lnvalidity Pursuant to 35 U.S.C. § 101
[“Section 101”]” (the “l\/lotion”), filed pursuant to Federal Rule of Civil Procedure 56. (D.l. 9)1
Defendants argue that Plaintiff S.I.SV.EL. Societa Italiana per 10 Sviluppo Dell’Elettronica
S.p.A’s (“Plaintifi”) asserted United States Patent Nos. 7,412,202 (the “'202 patent”), 8,490,123
(the “'123 patent”), 7,035,863 (the “'863 patent”), 8,321,456 (the “'456 patent”), and 7,734,680
(the “'68() patent”) (collectively, the “asserted patents” or the “patents-in-suit”) are directed to
non-patent-eligible subject matter pursuant to Section 101. (D.I. 11) This Memorandum
Opinion Will address the Motion as it relates to the '863 patent only.2 For the reasons set out
below, the Court GRANTS Defendants’ Motion as it relates to that patent.
I. BACKGROUND

A. Factual Background

The '863 patent is entitled “Method, System and Program Product for Populating a User
Proiile Based on Existing User Proiiles[.]” (D.l. l, eX. 5 (the “'863 patent”)) The '863 patent has

22 claims, With claims l, 7, ll and 17 being independent claims. (Id., col. 7:50-10:14)

 

1 The Motion Was originally brought jointly by three Defendants (in three separate
cases): Civil Action No. 18-68-MN-CJB (in Which the Defendant Was Rakuten Kobo Inc.), Civil
Action No. 18-69-MN-CJB (in Which the Defendant is Rhapsody) and Civil Action No. 18-70-
MN-CJB (in Which the Defendant is Spotify). (D.I. 9) Subsequent to oral argument on the
instant Motion, Plaintiff and Defendant Rakuten Kobo Inc. settled their case, (Civil Action No.
18-68-MN-CJB, D.I. 26; D.I. 27); the other two cases remain pending Unless otherwise noted,
citations to the record herein Will refer to the record in Civil Action No. 18-70-l\/fN-CJB.

2 The Couit Will address the remaining patents in subsequent Memorandum
Opinions.

 

 

The technology described in the '863 patent “relates to a method, system and program
product for populating a user profile based on existing user profiles[,]” such as by “populat[ing]
a new user profile based on existing user profiles grouped into Vor[o]noi cluster regions.”3 (Id.,
col. 1:12-16) In general, the asserted patent designates base characteristics for a new user profile
and then associates that profile with “a particular Vor[o]noi cluster region of existing user
profiles.” (Id. , Abstract) Next, using defined characteristics found in the existing profiles within
the region, the new user profile is created Id. Lastly, after the profile is created, “viewing
recommendations can be made.” Ia’.

The patent-in-suit was drafted at a time when “the functionality of consumer electronic
devices [was] increas[ing].” (Ia'., l:19-22) In the realm of cable and satellite television, for
example, many consumers possessed set-top boxes or the like for receiving cable and satellite
television, and there were other devices in the market (“such as hard-disk recorders (e.g.,
TIVO)”) that “provided consumers with functionality never before thought possible.” (Id., col.
1:20-24) When creating “more advanced features[, ” companies placed greater emphasis on the
“personal preferences of the individual consumer/user” and created devices allowing a user to
“establish/update a user profile, which can be used [to] enhance [the] functionality of the
device.” (Id., col. 1:24-28) For example, a user could provide information about programs they
prefer or networks they frequently watch, and this could be used by other entities to determine

future programming (See id., col. 1:29~32)

 

3 The patent-in-suit frequently refers to “Vornoi cluster regions.” “Vornoi” is
misspelled and is meant to be a reference to the work of mathematician Georgy Voronoy. (See
D.l. 17 at 1[ 70) His last name is also frequently spelled “Voronoi.” (See id.)

3

 

However, according to the '863 patent, there was “currently no mechanism for populating
or enhancing a user profile based on existing user profiles.” (Ia'., col. l:36-37) “For example, if
user ‘A’ indicates that he/she prefers the crime drama genre of programs, no current mechanism
exist[ed] for adopting specific crime drama programs from similar user profiles.” (Ia'., col. 1:37-
41) Part of the problem in providing such functionality was the “lack of efficient means for
comparing and populating user profiles[;]” given the vast quantity of available unorganized user
profiles, it was “both time consuming and impractical[]” to “compare a new user profile to such
existing profiles[.]” (Id., col. 1:41-46)

Thus, the patent explains, there was a need for an invention that would: (1) “populat[e] a
new user profile based on existing user profiles[;]” (2) group existing user profiles “into
Vor[o]noi cluster regions based on the characteristics thereof[;]” (3) associate that new user
profile with the appropriate cluster region so that the characteristics of the existing user profiles
could be used to create the new user profile; and (4) make “recommendations . . . based on [the]
populated new user profile.” (Id., col. 1:47-56) The '863 purports to have addressed these needs.
(See id., col. 2:40-42)

B. Procedural Background

The Court hereby incorporates by reference the summary of the procedural background
of this matter, which was set out in its March 8, 2019 Memorandum Opinion (“March 8, 2019
MO”). (D.I. 25 at 4)

II. STANDARD ()F REVIEW

The Court also incorporates by reference the standard of review applicable to summary

judgment motions and the legal standards relating to Section 101, which were also set out in the

March 8, 2019 Mo. (Id. at 4_11)

III. DISCUSSION
ln resolving Defendants’ Motion, the Court will first discuss which claims will be
addressed herein. Thereafter, it will analyze these claims under both steps of the test for patent
eligibility set out in Alz'ce Corp. Ply. Ltd. v. CLS Bank Inz"l, 134 S.Ct. 2347 (2014).
A. Claims at Issue
ln its Complaint, Plaintiff alleged infringement of “at least claims 11 and 12 of the '863
patent[.]” (D.I. l at 11 115) ln their opening brief, Defendants addressed each of the patent’s 22
claims and moved that all of these claims be found ineligible (See D.I. 11 at 22-23) Plaintiff, in
its answering brief, then made specific reference to the content of claim 11 (an independent
claim) and claims 12 and 14 (claims dependent on claim 11) in explaining why all of the patent’s
claims were patent eligible. (D.I. 14 at 21-24) ln light of this, the Court will address claims 11,
12 and 14 herein, understanding that Plaintiff’ s arguments for eligibility as to all of the patent’s
claims rise and fall on the arguments it made with regard to these particular three claims. See
Berkheimer v. HP ]nc., 881 F.3d 1360, 1365-66 (Fed. Cir. 2018); TMI Sols. LLC v. Baz‘h & Body
Works Direct, Inc., C.A. No. l7-965-LPS-CJB, 2018 WL 4660370, at *6 (D. Del. Sept. 28,
2018). ln doing so, the Court will primarily focus on independent claim ll (the claim that
received the most attention in the paities’ briefing).
Claim ll recites:
11. A computer implemented system for populating a user
profile based on existing user profiles, comprising a memory
containing:

a designation system for designating base characteristics for a
new user profile;

 

an association system for associating the new user profile with a
cluster region of existing user profiles based on the base
characteristics; and

a population system for populating the new user profile with
defined characteristics from the existing user profiles.

(‘863 patent, col. 8:37-47) Claim 12 is dependent on claim 11 and further provides for “a
recommendation system for making a recommendation based on the populated new user profile.”
(Id., col. 8:48-50) Claim 14 is not only dependent on claim 11 but also on claim 13 (which adds
that the system “further compris[es] a cluster system for grouping a plurality of existing user
profiles into cluster regions”); it contains the limitation that “the cluster regions are Vor[o]noi
cluster regions in that an existing user profile in a particular cluster region is closer in proximity
to other existing user profiles in the particular cluster region than it is to existing user profiles in
other cluster regions.” (Ia’., col. 8:51-58)

B. Alice’s Step One

Defendants assert that the claims of the '863 patent are directed to the abstract idea of
“attributing characteristics to a user based on known characteristics of similar users[.]” (D.l. 11
at 22 (referring to this idea more succinctly as “stereotyping”); see Tr. at 102) Plaintiff does not
contest that “attributing characteristics to a user based on known characteristics of similar users”
is an abstract idea; instead, it argues that the claims are not actually “directed to” such an idea.

ln that regard, Plaintiff asserts that Defendants have “flatly ignore[d] the numerous
elements of the extensive claim language.” (D.l. 14 at 21) Plaintiff argues that claim 11, for
example, contains additional purportedly important and “unconventional” elements, such as that

the system at issue: (1) utilizes an association system for associating the new user profile with a

cluster region of existing user profiles based upon the base characteristics at issue; and (2)

 

 

utilizes a population system for populating that new user profile with characteristics from the
existing user profiles. (Id. at 21-22) And it notes that with regard to the relevant dependent
claims: (1) claim 12 adds that the system includes a “recommendation system[;]” and (2) claim
14 adds that the cluster regions at issue are “Vor[o]noi cluster regions[.]” (Id. at 22)4

Of course, Plaintiff is correct that the claims include reference to these additional
elements. And it is true that the words associated With those elements are not explicitly found in
Defendants’ asserted abstract idea at issue. But for the following reasons, the Court cannot
conclude that the claims are directed to one or more of the elements highlighted by Plaintiff (as
opposed to the asserted abstract idea).

For one thing, numerous portions of the patent read as acknowledgments that the
invention is directed to the proffered abstract idea. The title of the patent, for example, is
“Method, System and Program Product for Populating a User Profile Based on Existing User

Profiles[.]” ('863 patent, Title) At various other key points in the patent (including in the

 

4 Plaintiff, for the first time in its sur-reply brief, also asserted that the '863 patent
consists of claims that are comprised of means-plus-function elements. (D.l. 20 at 14 (noting
that Defendants’ expert, Dr. Kevin Jeffay, “failed to analyze any of the three claim elements as
means-plus-fiinction elements”)) Yet this argument (that the claims involved means-plus-
function elements and that this had something to do with why the claims were patent eligible)
was never mentioned in Plaintiff’s answering brief. (D.I. 14) Thus, Defendants never had the
chance to address the issue in their briefing When asked about the failure to timely raise the
issue at oral argument, Plaintiff’ s counsel did not provide a clear explanation as to why the issue
could not have been addressed earlier. (Tr. at 110, 114) Plaintiff may not save for a later brief
material that should have been raised in an earlier brief; for that reason, the Court declines to
consider any arguments on patent eligibility that hinge on the fact that the claims might contain
means-plus-function elements. See In re Horsehead Holdz'ng Corp. Secs. Lz'tig., Civil Action No.
16-292-LPS-CJB, 2018 WL 483 8234, at * 17 (D. Del. Oct. 4, 2018) (citing cases). With all that
said, even if these claims (which do not use the terms “means” or “means for”) were ones found
to utilize means-plus-function claiming, the Court does not see how that would impact the
outcome here in light of the remainder of the Court’s analysis of the patent as set out in this
Memorandum Opinion. (See Tr. at 116)

 

Abstract, the “Background of the lnvention” section and the “Summary of the Invention”
section), the patentee also provides an initial one-sentence summary of the invention that states
that the invention is for “populating a user profile based on existing user profiles.” (Ia'.,
Abstract; id., cols. 1:12-14, 1:60-62 & 2:40-43; see also Defendants’ Oral Argurnent
Presentation, Slide 41) And in the “Detailed Description of the lnvention” section, after
describing a typical embodiment of the invention, the patent sums up by stating that “the present
invention populates a user profile and makes viewing recommendations based on existing user
profiles exhibiting similar viewing preferences.” ('863 patent, col. 3:24-27 (emphasis added))

Moreover, the preamble of claim 11 provides additional support for this conclusion, as it
also reads a lot like the abstract idea at issue. That is, the preamble recites that the claim is for
“[a] computer implemented system for populating a user profile based on existing user
profiles[.]” (]a’., col. 8:37-39 (emphasis added)); see also Two-Way Media Ltd. v. Comcast
Cable Commc ’ns, LLC, 874 F.3d 1329, 1340 (Fed. Cir. 2017) (noting that it was not error for the
district court to cite “to the preamble in its review of whether the claims are directed to an
abstract idea[]” where the court’s inquiry was “centered on determining the ‘focus’ of the
claims[]”)).

Additionally, Defendants persuasively note that the claims can easily be read in a way
indicating that “[h]umans have been [performing the process utilized by the claimed system]
since the beginning of time.” (Tr. at 104) Defendants describe what seems like a very similar
human analogue to claim ll’s system, explaining how: (1) the “designation system” limitation
is analogous to a “student walk[ing] into a library and tell[ing] the librarian she likes books by
Tom Clancy[;]” (2) the “association system” limitation is an analogue to the librarian

“group[ing] the student with other students who like Tom Clancy” and recalling that “many of

8

 

those other students also like J ames Patterson[;]” and (3) the “population system” limitation is an
analogue to the librarian then considering that “the student would also like books by 1 ames
Patterson and recommend[ing] one to the student[.]” (Defendants’ Oral Argument Presentation,
Slide 42) Obviously, the claims do not involve a librarian; instead, they are implemented by a
computer system. But the fact that one could well articulate how computer-implemented claims
otherwise might be performed by humans is helpful to Defendants’ argument Cf. Elec. Power
Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (explaining that “analyzing
information by steps people go through in their minds, or by mathematical algorithms, without
more, [is] essentially mental processes within the abstract-idea category[]”); D&M Hola'ings Inc.
v. Sonos, Inc., 309 F. Supp. 3d 207, 213-15 & n.4 (D. Del. 2018) (concluding that the claim at
issue was directed to the abstract idea of “playing a recording according to one’s tastes[,]”
where, inter alia, portions of the specification characterized the invention as “the mere
automation of a well-known manual process”) (internal quotation marks and citation omitted).
As for Plaintiffs counter-argument that the presence of certain other claim elements
shows that the claims are not directed to the abstract idea, that is a difficult argument to make-
at least with regard to the claimed “population system,” “association system” and
“recommendation system.” With regard to the “population system,” for example, the patent only
refers to it a few times ; even in those instances, the system is described only generically or by
way of functional language (i.e., without going into any detail about how such a system actually
works). ('863 patent, cols., 2:22-29, 518 & 6:49-57 (stating that the population system “copie[s]
the related programs . . . from existing profiles to the new user profile[]”); see also Defendants’
Oral Argument Presentation, Slide 46; Tr. at 107) Similarly, the claimed “association system” is

referenced infrequently, and then only in ways that make clear that its specific contours are of

9

 

little consequence ('863 patent, cols. 5:8 & 6:5-29 (noting that such “association can be
according to any known algorithm . . . whatever it may be . . .”)) And the “recommendation
system” is mentioned only once in any descriptive way in the specification--and there in a
similarly brisk fashion. (Ia'., col. 6:60-66 (noting that the recommendation system “could
recommend” that a user watch a program on a particular network at a particular time, and that
such a recommendation could be “accompanied with a ‘strength’ based on a user’s . . .
designated base characteristics[]”))

Perhaps the best argument Plaintiff makes here is that: (l) the claims at issue require that
the system uses “cluster regions of existing user profiles” or (more specifically) “Vor[o]noi
cluster regions[;]” and (2) those elements are not fairly captured by the abstract idea. (D.l. 14 at
22) lt is true that the patent repeatedly notes the use of “Vor[o]noi cluster regions” when
describing what the patented inventions are about. (See also ’863 patent, Abstract (noting, in
more “[s]pecifically” describing the invention, that the invention takes a new user profile and
associates it “with a particular Vor[o]noi cluster region of existing user profiles”); id., col. 1:14-
16 (“Background of the lnvention” section describing the present invention by stating that “[i]n
particular, the present invention populates a new user profile based on existing user profiles
grouped into Vor[o]noi cluster regions[]”); id., cols. 1:64-2:03 (“Summary of the lnvention”
section explaining that a more specific explanation of the invention is that it is one that
“associate[s] . . . a particular Vor[o]noi cluster region of existing user profiles[]” with a new user
profile and then uses those existing profiles to populate the new user profile)) Yet the use of
Voronoi clusters is really just one way of grouping “similar users” together, so that those users’
characteristics can be attributed to a new user profile. And though the patent»references the use

of Voronoi cluster regions repeatedly, it does not do so in a way that suggests that the “character

10

 

as a whole” of the claims is directed to their use. See Internet Patents Corp. v. Active Network,
Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015). lndeed, the use of Voronoi cluster regions is not
even required by independent claim 11. ('863 patent, col. 8:37-47; see also id., col. 3:36-37
(noting that the cluster regions described in the patent are “typically” Voronoi cluster regions))
ln light of the above, the Court concludes that the claims are directed to the abstract idea
put forward by Defendants. The Court will thus move onto Alice’s second step.
C. Alice’s Step Two
Defendants argue that the '863 patent lacks an inventive concept at Al ice ’s step two. For
the reasons set out below, the Court agrees.
First, the Court cannot agree with Plaintiff’ s contrary assertion that “many of the features
and components [of the claims] were unconventional even when taken alone.” (D.l. 14 at 23)
There is absolutely no factual support in the record for that proposition (See D.I. 17 at 1111 75-
77); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass ’n, 776 F.3d 1343,
1348 (Fed. Cir. 2014) (noting that there is no “inventive concept” if the patent recites only an
abstract idea implemented using “generic” technology to “perform well-understood, routine, and
conventional activities commonly used in industry”) (citing Alice, 134 S. Ct. at 2359). Instead,
the record evidence is all to the contrary. For example:
0 With regard to the computerized system referenced in the claims,
the patent explains that it “is intended to be representative of any
consumer electronic device (e.g., set-top box, hard-disk recorder,
DVD player, etc.) capable of storing information and executing
commands.” ('863 patent, col. 4:28-32)
¢ The patent says that the invention can be realized in “[a]ny kind of
computer/server system(s)” using “hardware, software, or a

combination” thereof (Ia’., col. 7:18-20; see also id., cols. 4:38-41
& 7:33-40)

11

 

¢ The specification explains that when “designating base
characteristics . . . any known method can be employed.” (Icl., col.
5:53-54)

0 The patent notes that the “user profiles” referenced in the claims
can come from many different existing sources, such as “third
parties [like] NIELSEN” or “other users who have purchased a
similar consumer device” or “existing user profiles already stored
in a database” or profiles “periodically downloaded/transmitted
from a source (not shown).” (Id., col. 511 1-18)

¢ With regard to the claims’ use of clusters or Voronoi cluster
regions, the specification explains that “Vor[o]noi cluster regions
are well known in the art and many software programs exist for
computing [them;]” and (2) when forming those cluster regions,
“any known software program” and “any known algorit ” could
be used. (Ia'., cols. 3:42-46, 5:19-21 & 5:28-30)

¢ And, as noted above, the claimed “association system,”
“population system” and “recommendation system” are either not
described with any specificity or are described in ways that
underscore their generic nature.
Tellingly, in each of the three places in his declaration where Plaintiff’s expert, Dr. Michael J.
Pazzani, asserts that the claims’ features/elements/components were “unconventional when taken

alone” or were individually “unconventional” or were “previously unknown” in the field, that is

literally all he says--his statements on this point are purely conclusory. (D.I. 15 at 1111 31-33)5

 

5 See Move, Inc. v. Real Estate Alliance Ltd., 721 F. App’x 950, 957 (Fed. Cir.
2018) (finding that an expert’s “conclusory declaration” that provided “no citations to support [a
proffered legal conclusion] and contain[ed] no additional rationale” amounted to a “bald
assertion” that did “not satisfy the inventive concept requirement”); Kaavo Inc. v. Amazon. corn
Inc., 323 F. Supp. 3d 630, 644 (D. Del. 2018) (finding that an expert’s testimony was insufficient
to create a genuine issue of material fact regarding Alice ’s step two, as the testimony was
conclusory and contrary to the intrinsic record, such that “[n]o reasonable fact finder could find
for Plaintiff”).

12

 

Second, the evidence cannot support Plaintiff s alternative argument that there is a
genuine issue of fact as to whether “the ’863 patent claims recite an ordered combination of
[conventional] elements that” amounts to an inventive concept (D.I. 14 at 23)6

This conclusion is substantiated in part by the declaration of Defendants’ expert, Dr.
Kevin Jeffay, who opines that as an ordered combination, the claims “still would have been well-
known and conventional since the ordering of steps is purely conventional” and because the
claims did not “improve[] computer capabilities” or “solve[] problems within the confines of
computerized systems.” (D.I. 17 at 1111 79-80 (internal quotation marks omitted))

Just as important, however, is that Dr. Pazzani’s declaration to the contrary--that “each
asserted claim recites an unconventional ordered combination of elements that improved
operations of existing computerized technologies[]”_does not suffice to raise a material factual
dispute. (D.l. 15 at 11 35) ln parsing Dr. Pazzani’s declaration closely, it becomes clear that the
key reason why Dr. Pazzani asserts that the ordered combination of elements amounts to an
inventive concept is because the claim relies on a computer to speed up the claimed process of
creating and populating a new user profile, so that such a profile can be created more efficiently.
ln that regard, Dr. Pazzani explains that the claims include an inventive concept because
“categories (or clusters) are created automatically through a computerized clustering with the
initial preferences of a profile derived by these clusters” and because the claims address the

problem that prior art mechanisms for creating such user profiles were “too time consuming and

 

6 See McRO, Inc. v. Bandai Namco Games Am., Inc., 837 F.3d 1299, 1313 (Fed.
Cir. 2016) (“Whether at step one or step two of the Alice test, in determining the patentability of
a method, a court must look to the claims as an ordered combination, without ignoring the
requirements of the individual steps.”); BASCOM Glob. Internet Servs., Inc. v. AT&TMobility
LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016) (noting that “an inventive concept can be found in
the non-conventional and non-generic arrangement of known, conventional pieces[]”).

13

 

 

 

impractical .” (Id. at 1111 31, 33 (emphasis added); see also id. at 11 36 (Dr. Pazzani asserting that
the “key novelties are the use of automated clustering to create profiles in recommendation[]”)
(emphasis added); '863 patent, col. 1:41-46 (noting that in the relevant time period, computer
electronic functionality “lack[ed an] efficient means for comparing and populating user
profiles[]” in part because to “compare a new user profile to . . . [large quantities of] existing
profiles [was] both time consuming and impractical[]”)) Yet “if a patent’s recitation of a
computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ . .
. that addition cannot impart patent eligibility.” Alice, 134 S.Ct. at 2358 (internal citation
omitted); see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)
(claims that “describe the automation of [an abstract idea] through the use of generic-computer
functions[]” do not promote an inventive concept); Nice Systems Ltd. v. Clickfox, Inc., 207 F.
Supp. 3d 393, 400 (D. Del. 2016) (noting that “neither a simple instruction to apply an abstract
idea on a computer, nor claiming the improved speed or efficiency inherent with applying the
abstract idea on a computer satisfies the requirement of an inventive concept.”) (internal
quotation marks and brackets omitted) (quoting Intellectual Ventures I LLC v. Capital One Bank

(USA), 792 F.3<i 1363, 1367 (F@d. cir. 2015).7

 

7 Dr. Pazzani also states that in the file history of this patent, the Examiner found
that the prior art did not teach the combinations of limitations found in, inter al ia, claim 11, and
stated that this was “especially” so in light of the limitation of “‘associating the new user profile
with a cluster region of existing user profiles based on the base characteristics, and . . .
populating the new user profile with defined characteristics from the existing user profiles.”’
(D.l. 15 at 11 34; Tr. at 113) However, Plaintiff has not provided the Court with a copy of this
portion of the prosecution history. And the fact that “Patent Office issued the patent[,]” standing
alone, is not enough to demonstrate that the claims contain an inventive concept. Novelty is not
eligibility. SAP Am., Inc. v. Investpic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).

14

 

For the foregoing reasons, the Court concludes that at step two, there is no genuine
dispute of material fact; the claims are devoid of an inventive concept.
IV. CONCLUSION

For the foregoing reasons, the Court finds that Defendants’ Section 101 Motion with

regard to the '863 patent should be GRANTED. An appropriate Order will issue.

15

 

